Order issued October 29, 2015




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-15-00111-CR
                       ________________________________________

                                 JOSEPH RIOS, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                Before Chief Justice Wright and Justices Fillmore and Stoddart

       Based on the Court’s opinion of this date, we GRANT the June 19, 2015 motion of Niles

Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court

to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Joseph Rios, TDCJ No. 01981131,

Fort Stockton, 1536 E. IH-10, Fort Stockton, Texas, 79735.



                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE